Title: From George Washington to Arthur Young, 4 December 1788
From: Washington, George
To: Young, Arthur



Sir,
Mount Vernon Decr 4th 1788.

I have been favored with the receipt of your letter dated the 1st day of July; and have to express my thanks for the three additional volumes of the Annals which have also come safely to hand.
The more I am acquainted with agricultural affairs the better I am pleased with them. Insomuch that I can no where find so great satisfaction, as in those innocent & useful pursuits. In indulging these feelings, I am led to reflect how much more delightful to an undebauched mind is the task of making improvements on the earth; than all the vain glory which can be acquired from ravaging it, by the most uninterrupted career of

conquests. The design of this observation is only to shew how much as a member of human society, I feel myself obliged by your labours to render respectable and advantageous an employment, which is more congenial to the natural dispositions of mankind than any other.
I am also much indebted to you for the enquiries you was so kind as to make respecting the threshing machines. Notwithstanding I am pretty well convinced from your account that the new invented Scotch Machine is of superior merit to Winlaws; yet I think to wait a little longer before I procure one. In the intermediate time, I am not insensible to your obliging offers of executing this or any other Commission for me; and shall take the liberty to avail myself of them, as occasions may require.
I would willingly have sent you a lock of the wool of my sheep, agreeably to your desire, but it is all wrought into cloth, and I must therefore defer it until after the next shearing. You may expect it by some future conveyance. A Manufacturer from Leeds, who was lately here, judges it to be of about the same quality with the English wool in general—though there is always a great difference in the fineness of different parts of the same fleece. I cannot help thinking that encreasing & improving our breed of sheep would be one of the most profitable speculations we could undertake; especially in this part of the Continent, where we have so little winter that they require either no dry fodder, or next to none; and where we are sufficiently distant from the frontiers not to be troubled with wolves or other wild vermen which prevent the Inhabitants there from keeping flocks. Though we do not feed our sheep upon leaves, as you mention they do in some parts of France; yet we cannot want for pastures enough suitable for them. I am at a loss therefore to account for the disproportion between their value & that of black cattle; as well as for our not augmenting the number. So persuaded am I of the practicability & advantage of it, that I have raised near 200 lambs upon my farm this year. I am glad to find that you are likely to succeed in propagating the Spanish breed of Sheep in England, and that the wool does not degenerate. For the multiplication of useful animals is a common blessing to mankind. I have a prospect of introducing into this Country a very excellent race of animals also, by means of

the liberality of the King of Spain. One of the Jacks which he was pleased to present to me (the other perished at Sea) is about 15 hands high, his body & Limbs very large in proportion to his height; & the Mules which I have had from him appear to be extremely well formed for Service. I have likewise a Jack & two Jennets from Malta, of a very good size, which the Marquis de la Fayette sent to me. The Spanish Jack seems calculated to breed for heavy, slow draught; and the others for the Saddle or lighter carriages. From these, all together, I hope to secure a race of extraordinary goodness, which will stock the Country. Their longevity & cheap keeping will be circumstances much in their favor. I am convinced from the little experiments I have made with the ordinary Mules, (which perform as much labour, with vastly less feeding than horses) that those of a superior quality will be the best cattle we can employ for the harness. And, indeed, in a few years, I intend to drive no other in my carriage: having appropriated for the sole purpose of breeding them, upwards of 20 of my best Mares.
Since I wrote to you formerly respecting the objection made by my labourers to the weight of the Ploughs; I have had sufficient experience to overcome the ill-founded prejudice, and find them answer the purpose exceedingly well. I have been laying out my farm into fields of nearly the same dimensions, and assigning crops to each until the year 1795—The building of a Brick Barn has occupied much of my attention this Summer. It is constructed somewhat according to the plan you had the goodness to send me: but with some additions. It is now, I believe, the largest and most convenient one in this Country.
Our seasons in this Country (or at least in this part of it) have been so much in the two opposite extremes of dry and wet for the two summers past that many of my experiments have failed to give a satisfactory result: or I would have done myself the pleasure of transmitting it to you. In the first part of the last Summer, the rains prevailed beyond what has been known in the memory of man; yet the Crops in most parts of the United States are good. They were much injured, however, in those places on my farm, where the soil is mixed with clay & so stiff as to be liable to retain the moisture. I planted a large quantity of Potatoes, of which only those that were put in as late as the end

of June, have produced tolerably well. I am notwithstanding more & more convinced of the prodigious usefulness of this root and that it is very little, if any thing of an exhauster. I have a high opinion also of Carrots. The same unfavorableness of the Season has rendered it unimportant to give a detail of my experiments this year in flax, though I had sowed 25 bushels of the seed. In some spots it has yielded well, in others very indifferently. Much injured by weeds & lodjers.
As to what you suggest at the close of your letter, respecting the publication of extracts from my corrispondence in your Annals, I hardly know what to say. I certainly highly approve the judicious execution of your well-conceived project of throwing light on a subject, which may be more conducive than almost any other to the happiness of mankind. On the one hand, it seems scarcely generous or proper that any farmer, who receives benefit from the facts contained in such publications, should withhold his mite of information from the general stock. On the other hand, I am affraid it might be imputed to me as a piece of ostentation, if my name should appear in the work. And surely it would not be discreet for me to run the hazard of incurring this imputation; unless some good might probably result to Society, as some kind of compensation for it. Of this I am not a judge—I can only say for myself, that I have endeavoured in a state of tranquil retirement to keep my self as much from the eye of the world as I possibly could. I have studiously avoided, as much as was in my power, to give any cause for ill-natured or impertinent comments on my conduct: and I should be very unhappy to have anything done on my behalf (however distant in itself from impropriety) which should give occasion for one officious tongue to use my name with indelicacy. For I wish most devoutly to glide silently and unnoticed through the remainder of life. This is my heart felt wish; and these are my undisguised feelings. After having submitted them confidentially to you, I have such a reliance upon your prudence, as to leave it with you to do what you think, upon a full consideration of the matter shall be wisest & best. I am with very great regard and esteem Sir Your Most Obedt and obliged Hble Servt

Go: Washington

